DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The RCE dated 12-17-2021 are acknowledged.
	Claims included in the prosecution are 1 and 5-11.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1, 5 and 8 -11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivan (Langmuir, 2010) of record by itself or in view of Brois (US 5,135, 669), further in view of Tonge (US 2009/0155375.
	Sivan teaches that liposomes are biolubricants for use to reduce the friction in human synovial joints. The phospholipids taught by Sivan are DMPC, DPPC and HSPC. DPPC and HSPC have the transition temperatures more than the temperature at which they are injected, which is body temperature of 370 C. Sivan also teaches a mixture of phospholipids; the mixture of phospholipids taught however, is a mixture of DMPC and 
	What is lacking in Sivan is the teaching of the use of the liposomes to lubricate non-biological surfaces such as artificial joints. However, it would have been obvious to one of ordinary skill in the art to use liposomes for lubricating non-biological surfaces since liposomes containing phospholipids have lubricating properties and one of ordinary skill in the art would expect the same lubrication properties irrespective of surfaces to which they are applied.
	Brois teaches that hydrogenated lecithin has lubricating properties for non-biological surfaces such as metals (Abstract, col. 1 lines 9-24, col. 3, lines 17-47, col. 5, line 33 through col. 6, line 35,
	Tonge teaches that phospholipids are lubricants for joints as well as medical devices, artificial joints and contact lenses. The phospholipids taught by Tonge are DLPC, DMPC, DPPC, phospholipon 90 H and DSPC. Tonge also teaches a mixture of DPPC and DPPA mixture. (Abstract, 0051, 0132-0133, 0143 and Examples). Although Tonge does not specifically teach liposomes, the phospholipid composition in Tone have aqueous medium and since bilayer formation occurs when the phospholipid is hydrated, it would have been obvious to one of ordinary skill in the art that the formulations of Tonge have bilayer structures (liposomes).
	.It would have been obvious to one of ordinary skill in the art to use the liposomal composition taught by Sivan on non-biological surfaces for lubrication, with a reasonable expectation of success since Brois teaches that  phospholipids such as hydrogenated lecithin whose phase transition temperature is above the claimed .
	
2.	Claims 1, 5 and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verberne (Wear 2010) by itself or in view of Brois (US 5,135, 669), further in view of Tonge (US 2009/0155375).
	Verberne teaches the effectiveness of liposomes containing phosphatidylcholines as bio lubricants. The phosphatidylcholines studied by Verberne are HSPC, DPPC, DMPC, DOPC and a mixture of DMPC and DPPC (Abstract and Experimental detail). The liposomes of Verberne are multilamellar vesicles and not unilamellar. 
	What is lacking in Verberne is the teaching of the use of the liposomes to lubricate non-biological surfaces. However, it would have been obvious to one of ordinary skill in the art to use liposomes for lubricating non-biological surfaces since liposomes containing phospholipids have lubricating properties and one of ordinary skill in the art would expect the same lubrication properties irrespective of surfaces to which they are applied.
	Brois as discussed above, teaches that hydrogenated lecithin has lubricating properties for non-biological surfaces such as metals (Abstract, col. 1 lines 9-24, col. 3, lines 17-47, col. 5, line 33 through col. 6, line 35,

	It would have been obvious to one of ordinary skill in the art to use the liposomal composition taught by Verberne on non-biological surfaces for lubrication, with a reasonable expectation of success since Tongue teaches that phospholipids have lubricating properties on biological surfaces such as joints as well as non-biological surface such as prosthetic devices and contact lenses.
3.	Claims 1, 5 and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Callegaro (8,263,118) by itself or in view of Brois (US 5,135, 669), further in view of Tonge (US 2009/0155375.
  	Callegaro teaches the application of liposomes to lubricate the joints. The liposomes are made using DPPC or DSPC and they are small unilamellar vesicles. (Abstract, col. 4, lines 58-65, col. 9, lines 4-43 and claims).
Brois as discussed above, teaches that hydrogenated lecithin has lubricating properties for non-biological surfaces such as metals (Abstract, col. 1 lines 9-24, col. 3, lines 17-47, col. 5, line 33 through col. 6, line 35,

	It would have been obvious to one of ordinary skill in the art to use the liposomal composition taught by Callegaro on non-biological surfaces for lubrication, with a reasonable expectation of success since Tongue teaches that phospholipids have lubricating properties on biological surfaces such as joints as well as non-biological surface such as prosthetic devices and contact lenses.
4.	Claims 1, 5 and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fost (US 5,688,496) in view of Brois (US 5,135, 669), or in view of Tonge (US 2009/0155375), optionally in further view of Sivan (Langmuir, 2010)
	Fost discloses that silicone modified phospholipids are lubricants and can be used as lubricants biologically as well as in textile products. The phospholipid is cationic (col. 2, line 6 through col. 13, line7, col. 16, lines 38-51, col. 17, lines 29-36). What is lacking in Fest is the use of claimed phosphatidylcholines or mixture of phosphatidylcholines and the cationic phospholipid of Fest. Also lacking in Fest is the use of the phospholipid in the form of liposomes 

Tonge as discussed above, teaches that phospholipids are lubricants for joints as well as medical devices, artificial joints and contact lenses. The phospholipids taught by Tonge are DLPC, DMPC, DPPC, phospholipon 90 H and DSPC (Abstract, 0051, 0132-0133, 0143 and Examples). Although Tonge does not specifically teach liposomes, the phospholipid composition in Tone have aqueous medium and since bilayer formation occurs when the phospholipid is hydrated, it would have been obvious to one of ordinary skill in the art that the formulations of Tonge have bilayer structures (liposomes).
	The teachings of Sivan who teaches that liposomes are biolubricants for use to reduce the friction in human synovial joints and the phospholipids DMPC, DPPC and HSPC. DPPC and HSPC form liposomes have been discussed above.
	It would have been obvious to one of ordinary skill in the art to use the cationic lipid or mixture of cationic lipid of Fest with other liposome forming lipids with higher transition temperature higher like DSPC or hydrogenated phosphatidylcholine taught by Tonge or Sivan since both cationic lipids and phosphatidylcholines are lubricants as taught by Fost, Tonge and Sivan. The use of a mixture of phospholipids of Fest and Tonge or Sivan with the expectation of obtaining at least an additive effect would have been obvious to one of ordinary skill in the art since both are lubricants as taught by the prior art.
s 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 1) Sivan (Langmuir, 2010) of record by itself or in view of Brois (US 5,135, 669), further in view of Tonge (US 2009/0155375; OR  2) Verberne (Wear 2010) by itself or in view of Brois (US 5,135, 669), further in view of  Tonge (US 2009/0155375).; 3) Callegaro (8,263,118) by itself or in view of Brois (US 5,135, 669), further in view of  Tonge (US 2009/0155375all three as set forth above, further in view of Ali (US 2007/0026061)..
	 The teachings of Sivan, Brois. Verberne and Tonge have been discussed above.
	What is lacking in Sivan’s liposomes and the aqueous solutions of phospholipids of Tongue, liposomes of Verberne and Callegaro is the inclusion of a cationic lipid such as DMTAP in combination with phosphatidylcholine.
	Ali teaches that liposomes can be made using DMTAP in combination with a neutral lipid such as phosphatidylcholine (Abstract and 0064),
	It would have been obvious to one of ordinary skill in the art to combine DMTAP with a neutral phospholipid, phosphatidylcholine, if cationic liposomes are desired, with a reasonable expectation of success, since DMTAP provides a positive charge to the liposomes and Ali teaches that DMTAP can be combined with a phosphatidylcholine in the liposomes.
	
Applicant’s arguments to the above rejections have been fully considered, but are not found to be persuasive. Applicant argues that Sivan does not teach the composition of two or more phospholipids selected from HSPC, DSPC and DPPC and 0 C. According to applicant Sivan teaches away from this approach
	This argument is not persuasive since according to instant claim 1, the phosphatidylcholine mixture is from HSPC, DSPC and DPPC.  HSPC, DSPC have phase transition temperatures of higher than 50 degrees and even DPPC has a phase transition temperature of 41 degrees. In essence Sivan teaches the lubricating properties of phosphatidylcholines which have higher phase transition temperatures and therefore even a mixture a HSPC or DSPC with DPPC will have a phase transition temperature of more than the claimed 45 degrees.
	Applicant argues that Sivan does not teach or suggest using phospholipid liposomes having a Tm above 450 for lubricating non-biological surfaces. According to applicant, Verberne teaches essentially the same as Sivan. This argument is not persuasive since Sivan teaches phospholipon 90 H and DSPC and Verberne teaches HSPC as the phospholipids which are for lubricating the biological surfaces and these phospholipids have transition temperatures which are above the claimed temperature and one would expect similar lubricating property of these lipids on non-biological surfaces either by themselves or as a mixture, especially in view of Tonge who teaches the ability of phospholipon 90 H and DSPC in both biological and non-biological surfaces and it would be within the skill of the art that these phosphatidylcholines in a mixture of these two have phase transition temperature of higher than 50 degrees . One of ordinary skill in the art would be motivated further to use hydrogenated phospholipids whose transition temperature is above the claimed temperature since Brois teaches the ability of hydrogenated lecithin as the lubricant for non-biological surfaces. Applicant’s 
	Applicant’s arguments that Tongue does not cure the deficiencies of Sivan are not persuasive since Tonge focuses on compositions comprising lipids in combination with copolymer mixtures for obtaining a better solubility of hydrophobic active agents are not persuasive since instant claims do not exclude a copolymer irrespective of the motivation of Tonge to add a copolymer to phospholipon 90 H and DSPC which have higher transition temperatures than the claimed transition temperature.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1 and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,895,054 in view of Sivan (Langmuir, 2010), Brois (US 5,135,669), Tongue (US 2009/0155475).	
           Instant claims are drawn to a method for lubricating one or more non-biological surfaces of a replacement joints comprising applying gel-phase liposomes with one or more phosphatidylcholines selected from the group consisting of HSPC, DSPC, DPPC or a mixture of phosphatidylcholines with a Tm value of not less than 450 C with a pressure applied to the surface is at least 0.3 MPa; the patented claims recite a method of lubricating joints which includes even a  joint replacement as the patented dependent claim indicates using a mixture of DMPC and DPPC for the same.
Sivan teaches that liposomes are biolubricants for use to reduce the friction in human synovial joints. The phospholipids taught by Sivan are DMPC, DPPC and HSPC. DPPC and HSPC have the transition temperatures more than the temperature at which they are injected, which is body temperature of 370 C. Sivan also teaches a mixture of phospholipids; the mixture of phospholipids taught however, is a mixture of DMPC and DPPC. The liposomes taught by Sivan are either multilamellar or unilamellar of sizes less than 100 nm (see the entire publication). 
Brois teaches that hydrogenated lecithin has lubricating properties for non-biological surfaces such as metals (Abstract, col. 1 lines 9-24, col. 3, lines 17-47, col. 5, line 33 through col. 6, line 35,
	Tonge teaches that phospholipids are lubricants for joints as well as medical devices, artificial joints and contact lenses. The phospholipids taught by Tonge are DLPC, DMPC, DPPC, phospholipon 90 H and DSPC. Tonge also teaches a mixture of DPPC and DPPA mixture. (Abstract, 0051, 0132-0133, 0143 and Examples). Although 
	It would have been obvious to one of ordinary skill in the art to use a phospholipid mixture from the phospholipids recited in instant claim 1, that is, HSPC, DSPC and DPPC with the phosphatidylcholine mixture showing a higher transition temperature than the mixture claimed in patented claims, with a reasonable expectation of success, since the references of Tongue and Sivan teach that these phosphatidylcholines are effective in lubricating both biological and non-biological surfaces and Brois teaches that hydrogenated lecithin (HSPC) is effective in lubricating non-biological surfaces. One of ordinary skill in the art would have expected the lubricating effect of phosphatidylcholines or combination with other cationic lipids which form liposomes in association with said phosphatidylcholines irrespective of their phase transition temperature from the cited prior art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612